MacIntyre, J.
Under tbe common law, “When the grand jury *72have heard the evidence, if they think it a groundless accusation, they used formerly to indorse on the back of the bill, ‘ignoramus’; or, we know nothing of it: intimating, that though the facts might possibly be true, that truth did not appear to them; but now, they assert in English more absolutely, ‘not a true bill’; or (which is the better way) ‘not found’; and then the party is discharged without further answer. But a fresh bill may afterwards be preferred to a subsequent grand jury.” 4 Chitty’s Blackstone, 305. An act approved January 29, 1850, which is set out in Cobb’s Digest, 863, is entitled “An act to protect the people of this State from vexatious prosecutions in cases where grand juries may hereafter refuse to find true bills.” The preamble of this act is as follows: “Whereas, by existing laws, persons charged with crimes or misdemeanors are subject to be indicted on the same charge at different terms of our superior court, notwithstanding a grand jury, on an investigation of the charge or charges, may ignore a bill or bills of indictment and refuse to find a bill predicated upon such charge or charges, which is contrary to justice; and for remedy whereof.” And then follows the act itself, which is condensed in the Code of 1933, § 27-702, as follows: “Two returns of ‘no bill’ by grand juries, on the same charge or accusation, shall be a bar to any future prosecution for the same offense, either under the same or another name, unless such returns have been procured by the fraudulent conduct of the person charged, on proof of which, or of newly discovered evidence, the judge may allow a third bill to be presented, found, and prosecuted.” It does not seem to me that this act or Code section has changed the common law with reference to the fact that the defendant is entitled to be discharged without further answer after a return of a (the first) “no bill” (Gibson v. State, 162 Ga. 504, 506, 134 S. E. 326), but the statute was passed, as it says, “to protect the people of this State from vexatious prosecutions in cases where grand juries may hereafter refuse to find true bills”; and even though the prisoner is entitled to his discharge after the return of the first “no bill,” without further answer, yet the mere statement of an attorney for the prisoner to the jailer on Saturday that the prisoner should be discharged because the grand jurjq on investigation of the charge made against him, had returned a first “no bill” is not sufficient proof of said return, where the jailer wants further proof and de*73mancls it. And where the defendant’s attorney on the following Monday, as requested by the jailer, furnished the further proof, to wit, a written notice from the solicitor-general that a “no bill” had been found, “and, there being no further charges against him in this court, you are authorized to release him from custody so far as this court is concerned,” and the jailer on the receipt of such proof immediately discharged the prisoner, the prisoner can not recover for false imprisonment. The mere statement of the prisoner’s attorney, as stated above, would not be such notice as would be conclusive on the sheriff or jailer, and would not be such notice as the jailer must then act on immediately at his peril; and even if it charged the jailer with the duty of making further inquiry before taking further action, he would be entitled to a reasonable time for this purpose. See Dans v. Bowe, 118 N. Y. 55 (26 N. E. 166). I am cognizant of the fact that the Supreme Court of Georgia, in Christmas v. State, 53 Ga. 81, held: “The finding of 'no bill’ by two successive grand juries, on a bill of indictment for a crime, does not entitle the person charged to an order upon the minutes of the superior court discharging him “from offense or crime therein contained.’ ” The court further said that the Code simply provides that the two “no bills” “shall be a bar to another indictment unless,” etc. The court remarked incidentally, “Perhaps on two such returns [of “no bill”] a prisoner might be discharged from arrest.” Code of 1933, § 27-702. It will be noted that the court had under consideration the returns of “no bill” by two successive grand juries, and it nowhere decided that upon the return of “no bill” as in this case, or two returns of “no bill” as in that case, the prisoner should not be discharged without further answer as was the rule at common law. It will further be noted that in the Christmas case the court said: “The two returns of no bill are on the minutes; they stand there for what they are' worth; and whatever may be their legal effect, they need no new order or judgment of the court.” It may likewise be said that the return of the first “no bill” if it is on the minutes of the court, stands there for what it is worth; and whatever may be its legal effect, it needs no new order or judgment of the court.
Applying the rules stated above to the facts in this case, the court erred in adjudging that the evidence demanded a verdict *74for the plaintiff. Phillips v. So. Ry. Co., 112 Ga. 197 (37 S. E. 418).

Judgment reversed.


Guerry, J., concurs specially. Broyles, G. J., dissents.